MEMORANDUM DECISION
                                                               Jun 17 2015, 9:12 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Jesse J. Barger                                           Gregory F. Zoeller
Pendleton, Indiana                                        Attorney General of Indiana

                                                          Karl M. Scharnberg
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Jesse J. Barger,                                          June 17, 2015

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          88A01-1501-CR-7
        v.                                                Appeal from the Washington
                                                          Superior
                                                          Cause No. 88D01-0507-FA-187
State of Indiana,
Appellee-Plaintiff.                                       The Honorable John Evans, Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 88A01-1501-CR-7 | June 17, 2015       Page 1 of 5
                                             Case Summary
[1]   Jesse Barger appeals the trial court’s denial of his motion for modification of

      sentence. We affirm.


                                                     Issue
[2]   Barger raises one issue, which we restate as whether the trial court properly

      denied his motion for modification of sentence.


                                                     Facts
[3]   In 2005, Barger was convicted of Class A felony dealing in cocaine and Class C

      felony possession of cocaine. According to Barger, in November 2005, he was

      sentenced to thirty years with ten years suspended. He was released in 2011,

      and a probation violation petition was filed in July 2013. An amended petition

      to revoke Barger’s probation was filed in September 2013. According to the

      Chronological Case Summary, Barger “appear[ed] and enter[ed] a blind plea of

      guilty to violation of probation, by committing other crimes.” App. p. 12. In

      February 2014, the trial court found that Barger had violated his probation and

      ordered him to serve five years of his suspended sentence. The order provided:

              Probation shall resume upon completion of this sentence. After the
              defendant has served two years of his sentence (1 actual year) he may
              petition the Court to review his case for possible modification,
              including the possibility of placement in a community correction
              program such as work release or day reporting. The Court will grant
              or deny the request in its sole discretion after considering the
              defendant’s conduct and other relevant factors.
      Id. at 51.


      Court of Appeals of Indiana | Memorandum Decision 88A01-1501-CR-7 | June 17, 2015   Page 2 of 5
[4]   In November 2014, Barger filed a motion for modification of sentence. Barger

      alleged that:

              The sentencing Court, according to the Open Plea Agreement, agreed
              to evaluate the Defendant’s case for possible modification to a
              Community Corrections program; after Defendant served two (2)
              years of his five (5) year term, one (1) year actual. (see open plea
              agreement) However, this Court has yet to review this case properly
              by ordering an evaluation from IDOC.
      Id. at 26. Barger requested that the trial court modify his sentence to be served

      in community corrections. The State objected to Barger’s request, and the trial

      court denied Barger’s motion. Barger now appeals.


                                                  Analysis
[5]   Barger argues that the trial court erred by denying his motion for modification

      of sentence. A trial court’s decision to reduce or suspend a sentence is

      discretionary. Catt v. State, 749 N.E.2d 633, 643 (Ind. Ct. App. 2001), trans.

      denied. An abuse of discretion occurs if the decision is “clearly against the logic

      and effect of the facts and circumstances before the court, or the reasonable,

      probable, and actual deductions to be drawn therefrom.” Anglemyer v. State, 868

      N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


[6]   According to Barger, as part of his “open plea agreement,” the State waived its

      right to object to a sentence modification and the trial court was required to

      order an evaluation from the Department of Correction. Appellant’s Br. p. 1.

      Barger argues that the trial court “breached its plea agreement.” Id. at 2. “A

      plea agreement is contractual in nature, binding the defendant, the State, and


      Court of Appeals of Indiana | Memorandum Decision 88A01-1501-CR-7 | June 17, 2015   Page 3 of 5
      the trial court.” Abernathy v. State, 852 N.E.2d 1016, 1019 (Ind. Ct. App. 2006).

      “The trial court is given the discretion to accept or reject a plea agreement, and,

      if it accepts the agreement, it is strictly bound thereby.” Id. “Furthermore,

      upon acceptance of such an agreement, the trial court is precluded from

      imposing any sentence other than that required by the plea agreement.” Id.


[7]   The State disputes that a plea agreement existed here. Our review of the record

      reveals that Barger admitted to violating his probation and that the trial court

      sentenced him to serve five years of his previously imposed sentence as a result

      of the probation violation. In the order, the trial court noted that Barger could

      file a petition to modify his sentence after serving “two years of his sentence (1

      actual year),” but that it would “grant or deny the request in its sole discretion

      after considering defendant’s conduct and other relevant factors.” App. p. 51.

      In his reply brief, Barger states that the plea agreement was filed under a

      separate cause number. In a supplemental appendix, he includes a plea

      agreement for 88D01-1309-CM-638. The only mention of the current case is a

      notation that he will enter a “blind admission” for 88D01-0507-FA-187. Suppl.

      App. p. 1. There is no mention of the State waiving a right to object to the

      proposed modification or of the trial court being required to order an evaluation

      from the DOC. Further, although Barger mentions Indiana Code Section 35-

      38-1-17, he makes no analysis of which version of the statute applies or the

      language of either version.1 Under these circumstances, we cannot say that the



      1
          Indiana Code Section 35-38-1-17 was amended effective July 1, 2014.


      Court of Appeals of Indiana | Memorandum Decision 88A01-1501-CR-7 | June 17, 2015   Page 4 of 5
       trial court abused its discretion by denying Barger’s motion for modification of

       sentence.


                                                 Conclusion
[8]    The trial court did not abuse its discretion by denying Barger’s motion for

       modification of his sentence. We affirm.


[9]    Affirmed.


[10]   Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 88A01-1501-CR-7 | June 17, 2015   Page 5 of 5